Citation Nr: 1615080	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)).


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 2006 to November 2008 and from May 2009 to October 2009, with additional training duty in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the VA Regional Office (RO) Education Center in Muskogee, Oklahoma.

The case was remanded in June 2015 to provide the Veteran with his requested hearing.  A hearing was scheduled for March 2016; the Veteran did not report for the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2015).


FINDINGS OF FACT

1.  At the time of the Veteran's December 2008 claim, he had served on active duty from July 2006 to November 2008. 
 
2.  The Veteran did not sign a four year or more commitment to the Selected Reserve within one year of his November 2008 separation from active duty.


CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 30, Title 38, United States Code (MGIB) have not been met. 38 U.S.C.A. §§ 503, 3011, 7104 (West 2014); 38 C.F.R. §§ 21.7040, 21.7042 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.  

II.  Analysis

With regard to MGIB educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, this program provides assistance in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria for basic eligibility for educational assistance.  38 U.S.C.A. §§ 3011, 3012; 38 C.F.R. §§ 21.7040, 21.7042. 

A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a)(1)(A)(i); 38 C.F.R. § 21.7042(a) (1)-(2). 

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of (i) the date of his or her last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of his or her last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force as determined by the Secretary of the military department concerned; or (iii) the date on which he or she meets the requirements for four years of service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 U.S.C.A. § 3031(a) (West 2014); 38 C.F.R. § 21.7050(a) (2015).

In addition, an individual may establish eligibility for basic educational assistance based on a combination of service on active duty and service in the Selected Reserve.  Eligibility for basic educational assistance under Chapter 30 based on a combination of service on active duty and service in the Selected Reserve is known as the "2x4" program.  The individual must, after June 30, 1985, either first become a member of the Armed Forces, or first enter on active duty as a member of the Armed Forces.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. § 21.7042(b)(1).  The individual before completing the service requirements must either complete the requirements of a high school diploma (or an equivalency certificate), or successfully complete (or otherwise receive academic credit for) 12 semester hours (or the equivalent) in a program of education leading to a standard college degree.  38 U.S.C.A. § 3012(a)(2); 38 C.F.R. § 21.7042(b)(2).  The individual must serve at least two years of continuous active duty in the Armed Forces characterized by the Secretary concerned as honorable service.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. § 21.7042(b)(3).  After completion of active duty service, the individual must serve at least four continuous years of service in the Selected Reserve.  An individual whose release from active duty service occurs after December 17, 1989, must begin this service in the Selected Reserve within one year from the date of his or her release from active duty.  During this period of service in the Selected Reserve the individual must satisfactorily participate in training as prescribed by the Secretary concerned.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. § 21.7042(b)(4).  The individual must, after completion of all service described above, be discharged from service with an honorable discharge, placed on the retired list, or transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service.  In the alternative, the individual may continue on active duty or in the Selected Reserve.  38 U.S.C.A. § 3012(a)(3); 38 C.F.R. § 21.7042(b)(5).

The Veteran's DD 214 from his first period of service shows that he served from July 2006 to November 2008, a period over two years.  On November 24, 2008, he enlisted in the Selected Reserve for a period of three years and 12 weeks.  

A February 2009 email from the Department of Defense (DoD) confirms that the Veteran did not sign and complete a four year contract with the Selected Reserve.

In his April 2009 substantive appeal, the Veteran reported that so long as he doubled his time left on active duty in the Reserves, he would be eligible to receive the MGIB.  The Veteran noted that his active duty ending in November 2008 was a little over two years and that his enlistment in the Selected Reserve was for a little under four.  He reported that he believed that such still qualified him for the "2x4" program.

As noted by the Board in its June 2015 remand, in February 2010, the Veteran was found eligible to receive Chapter 33 (Post-9/11 GI Bill) education assistance.  

An October 2015 letter to the Veteran reveals that he received drill pay for fiscal years 2012, 2013, and 2014.

Based on a review of the evidence, the Board concludes that the Veteran is not entitled to educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB).  In this case, although the Veteran claims entitlement as per the "2x4" program, the evidence clearly shows that the Veteran did not in fact enlist in the Selected Reserve for a period of four years.  His enlistment contract, DoD information, as well as his own contentions, shows that he enlisted for three years and 12 weeks.  Such falls short of the four year commitment required by the program in order to received educational assistance benefits under the MGIB.  

The Board acknowledges that the fact that the Veteran received drill pay through fiscal year 2014 suggests that he has completed at least four years in the Selected Reserve.  However, as discussed above, since 2010, the Veteran has been in receipt of educational benefits pursuant to the Post-9/11 GI Bill.  The Board observes that an individual entitled to educational assistance benefits may not receive benefits under both the MGIB and the Post 9/11 GI bill concurrently.  38 U.S.C.A. § 3322 (West 2014).  Therefore, even if the Veteran at this time has completed his four years in the Selected Reserve, as he has since received educational assistance benefits pursuant to the Post-9/11 GI Bill, he is barred from receiving benefits from both programs at the same time.  As the Veteran had not enlisted for four years in the Selected Reserve in 2008, and had not completed his four years prior to receiving the Post-9/11 GI benefits, he is not eligible to receive benefits pursuant to the MGIB.

The Board is sympathetic to the Veteran's claim.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the Veteran's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied. 


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB) is denied.



____________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


